Citation Nr: 0940733	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-02 618	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Montgomery G.I. Bill (MGIB) 
benefits) for training at the College of Law at Ramon 
Magsaysay Technological University (RMTU) in Iba, Zambales, 
Philippines.



WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2006 and November 2007, the Board remanded this 
case.  The case was transferred to the Manila, the Republic 
of the Philippines RO.  

In July 2008, the Veteran testified at a Travel Board hearing 
at that RO.  


FINDINGS OF FACT

1.  The Veteran was enrolled the College of Law at RMTU in 
Iba, Zambales, Philippines, from 2004-2005.

2.  The College of Law at RMTU is not a school with approval 
by the State Approving Agency (SAA) or otherwise by VA.


CONCLUSION OF LAW

The criteria for the payment of educational assistance 
benefits under Chapter 30 for training at the College of Law 
at RMTU in Iba, Zambales, Philippine, for 2004-2005 are not 
met.  38 U.S.C.A. §§ 3002, 3014, 3034, 3452, 3672 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 21.7020, 21.7070, 21.7120, 
21.7122, 21.7222 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA outlines procedural assistance VA must provide to 
claimants in certain cases.  If the VCAA is applicable, the 
Board must ensure that the required notice and assistance 
provisions of the law have been properly applied.  There are 
some claims, however, to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims 
that, as in this case, turned on statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is inapplicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.


Payment of Education Benefits for Enrollment at RMTU

Chapter 30 provides VA educational assistance programs to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001.  An eligible veteran is entitled to a 
monthly benefit for periods of time during which he is 
enrolled in, and satisfactorily pursuing, an approved program 
of education.  See 38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.

Generally, VA will approve, and will authorize payment of 
educational assistance, for the individual's enrollment in 
any course or subject which an SAA has approved as provided 
in section 21.7220 and which forms a part of a program of 
education as defined in section 21.7020(b)(23).  Restrictions 
on this general rule are stated in section 21.7222(b).  38 
U.S.C.A. §§ 3002(3), 3452; 38 C.F.R. § 21.7120.  A program of 
education, in pertinent part, is any unit course or subject 
or combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b) (23).

However, VA will not pay educational assistance for an 
enrollment in any course that has not been approved by an SAA 
or by VA when that agency acts as an SAA.  38 U.S.C.A. §§ 
3034, 3672; 38 C.F.R. §§ 21.7122(a), 21.7220.  In other 
words, the law requires specific State or VA course approval 
for Chapter 30 benefits.

In this case, the Veteran has been found to be generally 
eligible for Chapter 30 benefits.  In September 1990, an 
application for educational assistance benefits was received 
from the Veteran for enrollment at Columban College.  His 
application was approved and he attended school at that 
institution.  

In June 2004, an application for educational assistance 
benefits was received from the Veteran for enrollment at the 
College of Law at RMTU in Iba, Zambales, Philippines, 
beginning in June 2004.  According to information contained 
in the claim file dated in March 2005, that school's approval 
had been suspended indefinitely.  As such, the Veteran was 
notified that he was not eligible to receive payment under 
the Chapter 30 program for training at the College of Law at 
RMTU in Iba, Zambales, Philippines, beginning in June 2004, 
because that school was not approved by the SAA or VA.  At 
his hearings, the Veteran related that he had enrolled for a 
year at that institution, but then returned to Columban 
College to finish his schooling (payment at that school was 
apparently authorized).  

As noted, the College of Law at RMTU in Iba, Zambales, 
Philippines does not have SAA or VA approval per 38 C.F.R. 
§38 U.S.C.A. §§ 21.7120 and 21.7122.  As such, for 2004-2005, 
the courses offered by the institution and taken by the 
Veteran were not approved for VA purposes and not part of an 
approved program of education.  It is not within the Board's 
jurisdiction to provide that approval.  Thus, regrettably, 
payment may not be made for the Veteran's enrollment for 
2004-2005 at that facility.  

In conclusion, the Veteran's claim for entitlement to VA 
educational benefits pursuant to Chapter 30 at the College of 
Law at RMTU in Iba, Zambales, Philippines, must be denied.   
As the law, and not the facts, are dispositive of the claim, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code for training at the College 
of Law at RMTU in Iba, Zambales, Philippines, is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


